

114 S1000 RS: SCORE for Small Business Act of 2015
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 110114th CONGRESS1st SessionS. 1000IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Risch (for himself, Mr. Coons, Ms. Ayotte, Mr. Peters, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipJune 10, 2015Reported by Mr. Vitter, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo strengthen resources for entrepreneurs by improving the SCORE program, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the SCORE for Small Business Act of 2015.
		2.SCORE
 ReauthorizationSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended—
 (1)by redesignating subsection (j) as subsection (f); and
 (2)by adding at the end the following:  (g)SCORE programThere are authorized to be appropriated to the Administrator to carry out the SCORE program authorized by section 8(b)(1) such sums as are necessary for the Administrator to make grants or enter into cooperative agreements in a total amount that does not exceed $10,500,000 in each of fiscal years 2016, 2017, and 2018..
			3.SCORE
 programSection 8 of the Small Business Act (15 U.S.C. 637) is amended—
 (1)in subsection (b)(1)(B), by striking a Service Corps of Retired Executives (SCORE) and inserting the SCORE program described in subsection (c); and
 (2)by striking subsection (c) and inserting the following:
				
					(c)SCORE program
 (1)DefinitionIn this subsection, the term SCORE program means the SCORE program authorized by subsection (b)(1)(B).
 (2)VolunteersA volunteer participating in the SCORE program shall—
 (A)based on the business experience and knowledge of the volunteer—
 (i)provide at no cost to individuals who own, or aspire to own, small business concerns personal counseling, mentoring, and coaching relating to the process of starting, expanding, managing, buying, and selling a business; and
 (ii)facilitate low-cost education workshops for individuals who own, or aspire to own, small business concerns; and
 (B)as appropriate, use tools, resources, and expertise of other organizations to carry out the SCORE program.
							(3)Plans and
 goalsThe Administrator, in consultation with the SCORE Association, shall ensure that the SCORE program and each chapter of the SCORE program develop and implement plans and goals to more effectively and efficiently provide services to individuals in rural areas, economically disadvantaged communities, and other traditionally underserved communities, including plans for electronic initiatives, web-based initiatives, chapter expansion, partnerships, and the development of new skills by volunteers participating in the SCORE program.
						(4)Annual
 reportThe SCORE Association shall submit to the Administrator an annual report that contains—
 (A)the number of individuals counseled or trained under the SCORE program;
 (B)the number of hours of counseling provided under the SCORE program; and
 (C)to the extent possible—
 (i)the number of small business concerns formed with assistance from the SCORE program;
 (ii)the number of small business concerns expanded with assistance from the SCORE program; and
 (iii)the number of jobs created with assistance from the SCORE program.
								(5)Privacy requirements
							(A)In
 generalNeither the Administrator nor the SCORE Association may disclose the name, address, or telephone number of any individual or small business concern receiving assistance from the SCORE Association without the consent of such individual or small business concern, unless—
 (i)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or
 (ii)the Administrator determines such a disclosure to be necessary for the purpose of conducting a financial audit of the SCORE program, in which case disclosure shall be limited to the information necessary for the audit.
								(B)Administrator
 use of informationThis paragraph shall not— (i)restrict the access of the Administrator to program activity data; or
 (ii)prevent the Administrator from using client information to conduct client surveys.
								(C)Regulations
								(i)In
 generalThe Administrator shall issue regulations to establish standards for—
 (I)disclosures with respect to financial audits under subparagraph (A)(ii); and
 (II)conducting client surveys, including standards for oversight of the surveys and for dissemination and use of client information.
									(ii)Maximum
 privacy protectionThe regulations issued under this subparagraph shall, to the extent practicable, provide for the maximum amount of privacy protection..
			4.Technical
			 and conforming amendments
			(a)Small
 Business ActThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)in section 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (2)in section 22 (15 U.S.C. 649)—
 (A)in subsection (b)— (i)in paragraph (1), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (ii)in paragraph (3), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (B)in subsection (c)(12), by striking Service Corps of Retired Executives and inserting SCORE program.
					(b)Other
			 laws
 (1)Section 621 of the Children's Health Insurance Program Reauthorization Act of 2009 (15 U.S.C. 657p) is amended—
 (A)in subsection (a), by striking paragraph (4) and inserting the following:
						
 (4)the term SCORE program means the SCORE program authorized by section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B));;
				and
 (B)in subsection (b)(4)(A)(iv), by striking Service Corps of Retired Executives and inserting SCORE program.
 (2)Section 337(d)(2)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6307(d)(2)(A)) is amended by striking Service Corps of Retired Executives (SCORE) and inserting SCORE program.
	
		1.Short
 titleThis Act may be cited as the SCORE for Small Business Act of 2015.
		2.SCORE
 ReauthorizationSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended—
 (1)by redesignating subsection (j) as subsection (f); and
 (2)by adding at the end the following:  (g)SCORE programThere are authorized to be appropriated to the Administrator to carry out the SCORE program authorized by section 8(b)(1) such sums as are necessary for the Administrator to make grants or enter into cooperative agreements in a total amount that does not exceed $10,500,000 in each of fiscal years 2016, 2017, and 2018..
			3.SCORE
			 program
 (a)In generalSection 8 of the Small Business Act (15 U.S.C. 637) is amended—
 (1)in subsection (b)(1)(B), by striking a Service Corps of Retired Executives (SCORE) and inserting the SCORE program described in subsection (c); and
 (2)by striking subsection (c) and inserting the following:
					
						(c)SCORE program
 (1)DefinitionIn this subsection, the term SCORE program means the SCORE program authorized by subsection (b)(1)(B).
 (2)VolunteersA volunteer participating in the SCORE program shall—
 (A)based on the business experience and knowledge of the volunteer—
 (i)provide at no cost to individuals who own, or aspire to own, small business concerns personal counseling, mentoring, and coaching relating to the process of starting, expanding, managing, buying, and selling a business; and
 (ii)facilitate low-cost education workshops for individuals who own, or aspire to own, small business concerns; and
 (B)as appropriate, use tools, resources, and expertise of other organizations to carry out the SCORE program.
								(3)Plans and
 goalsThe Administrator, in consultation with the SCORE Association, shall ensure that the SCORE program and each chapter of the SCORE program develop and implement plans and goals to more effectively and efficiently provide services to individuals in rural areas, economically disadvantaged communities, and other traditionally underserved communities, including plans for electronic initiatives, web-based initiatives, chapter expansion, partnerships, and the development of new skills by volunteers participating in the SCORE program.
							(4)Annual
 reportThe SCORE Association shall submit to the Administrator an annual report that contains—
 (A)the number of individuals counseled or trained under the SCORE program;
 (B)the number of hours of counseling provided under the SCORE program; and
 (C)to the extent possible—
 (i)the number of small business concerns formed with assistance from the SCORE program;
 (ii)the number of small business concerns expanded with assistance from the SCORE program; and
 (iii)the number of jobs created with assistance from the SCORE program.
									(5)Privacy requirements
								(A)In
 generalNeither the Administrator nor the SCORE Association may disclose the name, address, or telephone number of any individual or small business concern receiving assistance from the SCORE Association without the consent of such individual or small business concern, unless—
 (i)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or
 (ii)the Administrator determines such a disclosure to be necessary for the purpose of conducting a financial audit of the SCORE program, in which case disclosure shall be limited to the information necessary for the audit.
									(B)Administrator
 use of informationThis paragraph shall not— (i)restrict the access of the Administrator to program activity data; or
 (ii)prevent the Administrator from using client information to conduct client surveys.
									(C)Regulations
									(i)In
 generalThe Administrator shall issue regulations to establish standards for—
 (I)disclosures with respect to financial audits under subparagraph (A)(ii); and
 (II)conducting client surveys, including standards for oversight of the surveys and for dissemination and use of client information.
										(ii)Maximum
 privacy protectionThe regulations issued under this subparagraph shall, to the extent practicable, provide for the maximum amount of privacy protection..
 (b)OffsetIn carrying out the Entrepreneurship Education Program during each of fiscal years 2016, 2017, and 2018, the Administrator of the Small Business Administration—
 (1)may not obligate more than $5,000,000; and
 (2)may not obligate less than $2,500,000 of the amount obligated for the Entrepreneurship Education Program to carry out the Emerging Leaders Initiative.
				4.Technical
			 and conforming amendments
			(a)Small
 Business ActThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)in section 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (2)in section 22 (15 U.S.C. 649)—
 (A)in subsection (b)— (i)in paragraph (1), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (ii)in paragraph (3), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (B)in subsection (c)(12), by striking Service Corps of Retired Executives and inserting SCORE program.
					(b)Other
			 laws
 (1)Section 621 of the Children's Health Insurance Program Reauthorization Act of 2009 (15 U.S.C. 657p) is amended—
 (A)in subsection (a), by striking paragraph (4) and inserting the following:
						
 (4)the term SCORE program means the SCORE program authorized by section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B));;
				and
 (B)in subsection (b)(4)(A)(iv), by striking Service Corps of Retired Executives and inserting SCORE program.
 (2)Section 337(d)(2)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6307(d)(2)(A)) is amended by striking Service Corps of Retired Executives (SCORE) and inserting SCORE program.June 10, 2015Reported with an amendment